186 F.2d 922
FOON GOON MOK,v.UNITED STATES.
No. 12516.
United States Court of Appeals, Ninth Circuit.
Jan. 31, 1951.Rehearing Denied March 6, 1951.

Kenneth C. Zwerin, San Francisco, Cal., for appellant.
Frank J. Hennessy, U.S. Atty., Edgar R. Bonsall, Asst. U.S. Atty., Stanley Johnston, Adjudications Division, Imm. & Nat. Serv., all of San Francisco, Cal., for appellee.
Before HEALY and POPE, Circuit Judges, and FEE, District Judge.
PER CURIAM:


1
In this case appellant's petition for naturalization was denied by the district court upon the ground that the petitioner 'has failed to establish his good moral character for the required period of time'.  This, we think, was a plain finding that proof of good moral character was lacking.  As the record contains an abundance of evidence from which such finding could be made, there is no merit in the claim that there was error in the finding.


2
This case is not like that of Yuen Jung v. Barber, decided by this court October 4, 1950, 184 F.2d 491.  That case turned upon the narrow point that the order denying citizenship recited that petitioner 'had failed to establish that he has been a person of good moral character'.  (Emphasis added.)  The court's decision was based upon its opinion that the finding was open to the construction that it referred to petitioner's character at some period in the past.  The finding in this case is not susceptible to any such construction.


3
Affirmed.